Title: From John Adams to James Warren, 26 July 1775
From: Adams, John
To: Warren, James


     
      
       July 26. 1775
      
      Dear Sir
     
     I can never Sufficiently regret, that this Congress have acted So much out of Character, as to leave the Appointment of the Quarter Master General, Commissary of Musters and Commissary of Artillery to the General; As these officers, are Checks upon the General, and he a Check upon them: there ought not to be too much Connection between them. They ought not to be under any dependance upon him, or So great Obligations of Gratitude as these of a Creature to the Creator.
     We have another office of vast Importance to fill, I mean that of Paymaster General. And if it is not filled with a Gentleman, whose Family, Fortune, Education, Abilities and Integrity, are equal to its Dignity, and whose long Services in the great Cause of America, have abundantly merited it, it shall not be my Fault. However I cant foretell, with Certainty whether, I shall be so fortunate as to succeed.
     
     I see by Edes’s last Paper that Pidgeon has been Commissary for the Mass. Forces, and Joseph Pearce Palmer Quarter Master General. No Body, was kind enough to notify me of these appointments or any other.
     We shall establish a Post office—and do what We can to make salt Petre and to obtain Powder. By the Way about Six Tons have arrived here, within 3 days, and every Kernell of it, is ordered to you.
     I want a great deal of Information. I want to know more precisely than I do the Duties and necessary Qualifications of the officers. The Quarter-Master, Commissary of Stores and Provisions, the Commissary of Musters and the Commissary of Artillery, as well as the Paymaster General, the Adjutant General, the Aid de Camps,  Brigade Majors, the Secretaries &c.
     I want to know more exactly the Characters and biography of the officers in the Army. I want to be precisely informed, when and where, and in what Station General Ward has served, General Thomas, the two Fry’s, Whitcomb &c and what Colonells We have in the Army and their Characters.
     I am distressed to know what Engineers you have, and what is become of Gridley and Burbanks, what service they have Seen, and what are their Qualifications. yours &c.
    